Title: To George Washington from Brigadier General John Sullivan, 7 June 1776
From: Sullivan, John
To: Washington, George



Dr General
Sorell [Canada] June the 7th 1776

after having as I think given you a Just Representation of our affairs in Canada which I Dare Say Every person here will witness to I must beg you to Excuse my giving you the Trouble of one Petition which is That if it be possible for your Excellencey or General Lee to come here that it might be done. Though I Suppose General Lee cannot be Spared where he is I am well perswaded that Canada would be ours from the moment of yr Excellenceys arrival but in Case neither of you can come to take the Command I beg That if any other officer is Sent to take it That I may have Leave to Return as I am well Convinced that the Same disorder & Confusion which has almost Ruined our Army here would again Take place & Compleat its Destruction which I Should not wish to See. This Confusion & Disorder your Excellencey Discovered in Some Degree on your arrival at Cambridge—And if yr Excellencey or General Lee cannot Come to take the Command we that are on the Spot will undertake to keep possession of the Ground we have & keep advancing our posts till we have by the assistance of heaven Compleated

the Wishes of Congress & fulfilled the Desires of your Excellencey. I have the honor to be may it please yr Excellencey your Excellenceys most obedt Servt

Jno. Sullivan

